Case 0:21-cv-61654-WPD Document 1-11 Entered on FLSD Docket 08/10/2021 Page 1 of 11

   CASE NO.:




                                EXHIBIT G




                                                          25



        www.royblack.com | 201 S. Biscayne Boulevard Suite 1300 Miami , FL 33131 | p 305.371.6421 f 305-358-2006
Case 0:21-cv-61654-WPD Document 1-11 Entered on FLSD Docket 08/10/2021 Page 2 of 11
Case 0:21-cv-61654-WPD Document 1-11 Entered on FLSD Docket 08/10/2021 Page 3 of 11
Case 0:21-cv-61654-WPD Document 1-11 Entered on FLSD Docket 08/10/2021 Page 4 of 11
Case 0:21-cv-61654-WPD Document 1-11 Entered on FLSD Docket 08/10/2021 Page 5 of 11
Case 0:21-cv-61654-WPD Document 1-11 Entered on FLSD Docket 08/10/2021 Page 6 of 11
Case 0:21-cv-61654-WPD Document 1-11 Entered on FLSD Docket 08/10/2021 Page 7 of 11
Case 0:21-cv-61654-WPD Document 1-11 Entered on FLSD Docket 08/10/2021 Page 8 of 11
Case 0:21-cv-61654-WPD Document 1-11 Entered on FLSD Docket 08/10/2021 Page 9 of 11
Case 0:21-cv-61654-WPD Document 1-11 Entered on FLSD Docket 08/10/2021 Page 10 of 11
Case 0:21-cv-61654-WPD Document 1-11 Entered on FLSD Docket 08/10/2021 Page 11 of 11
